DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I and Species II in the reply filed on 08/09/2022 is acknowledged. Claims 9, 15-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and method, there being no allowable generic or linking claim. 
Claims 1-8, 10-14 and 17-19 are under consideration in this Office action.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 13, “wherein” should read “and wherein”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the carbonaceous material" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this has been interpreted as referring to the “carbonaceous substrate”.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (“Ultrathin MoS2(1–x)Se2x Alloy Nanoflakes For Electrocatalytic Hydrogen Evolution Reaction”, ACS Catal., 2015), hereinafter Gong.
Regarding claim 1, Gong discloses a nanocomposite material for use in catalyzing a hydrogen evolution reaction (HER) (see e.g. Page 2214, Col. 1, lines 20-27), comprising a nanosheet comprising a metal chalcogenide having a formula MXaYbZc (see e.g. Page 2215, Col. 1, lines 1-2, MoS2(1-x)Se2x nanoflakes) and a carbonaceous substrate supporting the nanosheet (see e.g. Page 2214, Col. 2, lines 22-28, carbon black and glassy carbon electrode); wherein M is a transition metal having an oxidation state of +4 (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x, which has Mo in an oxidation state of +4, since S and Se have -2 charges and their subscripts add up to 2); wherein X is a first chalcogen element; wherein Y is a second chalcogen element; wherein a is 2/3, 1, 4/3 or 2; wherein b is 0, 2/3, 1 or 4/3; and wherein c is 0 (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x wherein x= 0, 1/3, ½, 2/3).
Regarding claim 2, Gong discloses the metal chalcogenide forming a nanosheet on the carbonaceous substrate (see e.g. Page 2214, Col. 2, lines 22-28, the catalyst is loaded onto the glassy carbon electrode).
Regarding claim 3, Gong discloses the carbonaceous substrate comprising carbon black (see e.g. Page 2214, Col. 2, lines 22-24).
Regarding claim 6, Gong discloses the transition metal being molybdenum (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Regarding claim 7, Gong discloses the transition metal being molybdenum (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Regarding claim 8, Gong discloses each of the first chalcogen element and second chalcogen element being selected from sulfur and selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Regarding claim 10, Gong discloses the metal chalcogenide being a non-stoichiometric compound, wherein c is zero, wherein X is sulfur, and wherein Y is selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x). 
Regarding claim 17, Gong discloses the nanocomposite material comprising a multi-layer structure comprising a plurality of nanosheets and a plurality of carbonaceous substrates (see e.g. Page 2214, Col. 2, lines 22-28, and Page 2217, Col. 1, lines 6-10, a plurality of MoS2(1-x)Se2x nanoflakes are provided with conducting carbon black and a glassy carbon electrode as carbonaceous substrates, forming a multi-layer structure with the nanoflakes and carbon black mixture provided on the glassy carbon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong.
Regarding claim 4, Gong teaches all the elements of the nanocomposite material of claim 1 as stated above. Gong does not explicitly teach the carbonaceous substrate comprising graphene. 
Gong does however teach that the introduction of graphene nanosheets as a conductive support for transition metal chalcogenides for HER electrocatalysis provides great benefit, particularly the benefit of reduced Tafel slopes (see e.g. connecting paragraph of Pages 2217-2218, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanocomposite of Gong to comprise graphene nanosheets as the conductive support for the transition metal chalcogenide as taught by Gong to provide the benefit of reduced Tafel slopes.
Regarding claim 5, Gong teaches all the elements of the nanocomposite material of claim 1 as stated above. Gong does not explicitly teach the carbonaceous substrate comprising reduced graphene oxide. 
Gong does however teach that the introduction of graphene nanosheets, such as rGO, as a conductive support for transition metal chalcogenides for HER electrocatalysis provides great benefit, particularly the benefit of reduced Tafel slopes (see e.g. connecting paragraph of Pages 2217-2218, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanocomposite of Gong to comprise graphene, particularly rGO, nanosheets as the conductive support for the transition metal chalcogenide as taught by Gong to provide the benefit of reduced Tafel slopes.
Regarding claim 11, Gong teaches all the elements of the nanocomposite material of claim 1 as stated above. Gong further teaches the metal chalcogenide being a non-stoichiometric compound, wherein M is molybdenum, wherein c is zero, wherein X is sulfur, and wherein Y is selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Gong does not explicitly teach the carbonaceous substrate comprising graphene or reduced graphene oxide. 
Gong does however teach that the introduction of graphene nanosheets, such as rGO, as a conductive support for transition metal chalcogenides for HER electrocatalysis provides great benefit, particularly the benefit of reduced Tafel slopes (see e.g. connecting paragraph of Pages 2217-2218, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanocomposite of Gong to comprise graphene, or particularly rGO, nanosheets as the conductive support for the transition metal chalcogenide as taught by Gong to provide the benefit of reduced Tafel slopes.
Regarding claim 18, Gong teaches a nanocomposite material for use in catalyzing a hydrogen evolution reaction (HER) (see e.g. Page 2214, Col. 1, lines 20-27), comprising a nanosheet comprising a metal chalcogenide having a formula MXaYbZc (see e.g. Page 2215, Col. 1, lines 1-2, MoS2(1-x)Se2x nanoflakes) and a carbonaceous substrate supporting the nanosheet (see e.g. Page 2214, Col. 2, lines 22-28, carbon black and glassy carbon electrode); wherein M is molybdenum; wherein a is 2/3, 1, 4/3 or 2; wherein b is 0, 2/3, 1, 4/3; wherein c is 0; and wherein X and Y are individually selected from sulfur and selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Gong does not explicitly teach the carbonaceous substrate comprising graphene or reduced graphene oxide. 
Gong does however teach that the introduction of graphene nanosheets, such as rGO, as a conductive support for transition metal chalcogenides for HER electrocatalysis provides great benefit, particularly the benefit of reduced Tafel slopes (see e.g. connecting paragraph of Pages 2217-2218, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanocomposite of Gong to comprise graphene, or particularly rGO, nanosheets as the conductive support for the transition metal chalcogenide as taught by Gong to provide the benefit of reduced Tafel slopes.
Regarding claim 19, Gong teaches the nanocomposite material comprising a multi-layer structure comprising a plurality of nanosheets and a plurality of carbonaceous substrates (see e.g. Page 2214, Col. 2, lines 22-28, and Page 2217, Col. 1, lines 6-10, a plurality of MoS2(1-x)Se2x nanoflakes are provided with conducting carbon black and a glassy carbon electrode as carbonaceous substrates, forming a multi-layer structure with the nanoflakes and carbon black mixture provided on the glassy carbon).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Shi et al. (“Catalytic activity for the hydrogen evolution reaction of edges in Janus monolayer MoXY (X/Y = S, Se, and Te)”, Phys. Chem. Chem. Phys., 2018), hereinafter Shi.
Regarding claim 12, Gong teaches all the elements of the nanocomposite material of claim 1 as stated above. Gong further teaches the metal chalcogenide being a nonstoichiometric compound, wherein c is zero and X is selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x). Gong does not teach Y being tellurium, instead teaching it being sulfur (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Shi teaches monolayer transition metal dichalcogenides for hydrogen evolution which have the formula MoXY, wherein X and Y are selected from S, Se and Te (see e.g. Abstract), such as MoSSe and MoSeTe (see e.g. Table 2). These MoXY monolayers show improved catalytic performance compared to MoS2 (see e.g. Page 29428, Col. 1, lines 6-8). Gong similarly teaches the MoSSe providing increased HER activity compared to MoS2 and MoSe2 (see e.g. Gong Page 2214, Col. 1, lines 25-29).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal chalcogenide of Gong to comprise selenium and tellurium as the chalcogens instead of selenium and sulfur as taught by Shi as an alternate suitable two chalcogenide molybdenum compound which provides increased HER activity as compared to single chalcogenide compounds.
Regarding claim 13, Gong teaches all the elements of the nanocomposite material of claim 1 as stated above. Gong further teaches the metal chalcogenide being a nonstoichiometric compound, wherein c is zero and X is selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x). Gong does not teach Y being tellurium, instead teaching it being sulfur (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Shi teaches monolayer transition metal dichalcogenides for hydrogen evolution which have the formula MoXY, wherein X and Y are selected from S, Se and Te (see e.g. Abstract), such as MoSSe and MoSeTe (see e.g. Table 2). These MoXY monolayers show improved catalytic performance compared to MoS2 (see e.g. Page 29428, Col. 1, lines 6-8). Gong similarly teaches the MoSSe providing increased HER activity compared to MoS2 and MoSe2 (see e.g. Gong Page 2214, Col. 1, lines 25-29).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal chalcogenide of Gong to comprise selenium and tellurium as the chalcogens instead of selenium and sulfur as taught by Shi as an alternate suitable two chalcogenide molybdenum compound which provides increased HER activity as compared to single chalcogenide compounds.
Gong in view of Shi does not explicitly teach the carbonaceous substrate comprising graphene or reduced graphene oxide. 
Gong does however teach that the introduction of graphene nanosheets, such as rGO, as a conductive support for transition metal chalcogenides for HER electrocatalysis provides great benefit, particularly the benefit of reduced Tafel slopes (see e.g. connecting paragraph of Pages 2217-2218, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanocomposite of Gong in view of Shi to comprise graphene, or particularly rGO, nanosheets as the conductive support for the transition metal chalcogenide as taught by Gong to provide the benefit of reduced Tafel slopes.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Shi and Er et al. (“Prediction of Enhanced Catalytic Activity for Hydrogen Evolution Reaction in Janus Transition Metal Dichalcogenides”, Nano Lett., 2018), hereinafter Er.
Regarding claim 14, Gong teaches all the elements of the nanocomposite material of claim 1 as stated above. Gong further teaches the metal chalcogenide being a nonstoichiometric compound, wherein c is zero and X is selenium (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x). Gong does not teach Y being tellurium, instead teaching it being sulfur (see e.g. Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Shi teaches monolayer transition metal dichalcogenides for hydrogen evolution which have the formula MoXY, wherein X and Y are selected from S, Se and Te (see e.g. Abstract), such as MoSSe and MoSeTe (see e.g. Table 2). These MoXY monolayers show improved catalytic performance compared to MoS2 (see e.g. Page 29428, Col. 1, lines 6-8). Gong similarly teaches the MoSSe providing increased HER activity compared to MoS2 and MoSe2 (see e.g. Gong Page 2214, Col. 1, lines 25-29).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal chalcogenide of Gong to comprise selenium and tellurium as the chalcogens instead of selenium and sulfur as taught by Shi as an alternate suitable two chalcogenide molybdenum compound which provides increased HER activity as compared to single chalcogenide compounds.
	Gong in view of Shi does not explicitly teach a being 0.46 and b being 0.58. Gong does however teach variation of the relative composition of the two chalcogen elements modifying the activity as represented by overpotential and turnover frequency (see e.g. Gong Page 2217, Col. 1, line 22-Col. 2, line 11), the amounts of these elements adding up to 2 with respect to 1 mole of Mo (see e.g. Gong Page 2215, Col. 1, line 1, MoS2(1-x)Se2x).
Er teaches transition metal dichalcogenide catalysts for HER (see e.g. Abstract), which have the general form MXY, where M is Mo or W and X/Y are selected from S, Se and Te (see e.g. Table 1 and Page 3944, Col. 1, under “Results and Discussion”, lines 1-6), wherein vacancies are created by removal of X and Y atoms (see e.g. Page 3944, Col. 2, lines 26-32), resulting in a tunable increased HER activity (see e.g. Page 3948, Col. 1, lines 7-12 and 20-25).
The relative composition and amount of vacancies are therefore results-effective variables which influence the HER activity of the catalyst. Paragraph 0150, lines 5-8, and Paragraph 0213, lines 3-10, of the instant specification similarly describe the removal of chalcogen atoms and modification of elemental ratios to achieve the best hydrogen evolution property.
MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst of Gong in view of Shi to have the claimed a and b values through routine experimentation with the relative composition and vacancies of the chalcogen atoms in the MXY compound as taught by Gong and Er to achieve increased HER activity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kosmala et al. (“Metallic Twin Boundaries Boost the Hydrogen Evolution Reaction on the Basal Plane of Molybdenum Selenotellurides”, Adv. Energy Mater., 2018) discloses an HER catalyst comprising monolayer islands of MoSe2-xTex provided on a highly oriented pyrolytic graphite substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795    

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795